IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                             December 22, 2009
                               No. 09-20237
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

KEVIN A HOPKINS,

                                           Plaintiff–Appellant,

v.

PHILLIP O BICKHAM, Warden II, Texas Department of Criminal Justice –
Institution Division; LATUNJA M JONES, Case Manager III, Texas
Department of Criminal Justice – Institution Division; SONIE MANGUM,
Practice Manager Texas Department of Criminal Justice – UTMB Division,

                                           Defendants–Appellees.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:08-CV-2577


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Kevin A. Hopkins, Texas prisoner # 1454932, has appealed the district
court’s interlocutory order denying his motion for appointment of counsel.
Hopkins has not shown that this case presents exceptional circumstances and
thus has not shown that the district court abused its discretion in refusing to



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 09-20237

appoint counsel. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v.
Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982). The district court’s order is
      AFFIRMED.




                                       2